ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In appellant’s motion for rehearing it is again urged that the indictment is defective. Upon further examination of said instrument we fail to discover wherein it is invalid. See Thompson v. State, 90 Tex. Cr. R. 125, 234, S. W. 406.
It is also insisted that in entering his plea of guilty appellant was in some way over-reached by the representatives of the State and was deprived of some rights guaranteed him by law, and was not advised of his rights at the time he entered his plea of guilty. Appellant brings forward in his bill of exception complaining of the action of the trial court in declining to permit a delayed filing of motion for new trial the evidence which he would have presented in connection with said motion. As a part of the court’s qualification to said bill the evidence which would have been presented by the State resisting said motion is set out.
We have again carefully searched the record to the end that nothing be overlooked which might tend to show that appellant had been deprived of any right under the Constitution or laws.
The record shows that when appellant entered his plea of guilty, although he appeared to thoroughly understand English, the court had all questions and statements by the court translated by the regular court interpreter into Spanish, and the entire proceeding is brought forward as a part of the statement of facts. We discover nothing which would indicate that appellant was not fully apprised by the court of his (appellant’s) every right under the law, or that he failed to fully understand them.
It is suggested that appellant was placed at a disadvantage' in entering his plea of guilty at the same time a co-defendant also entered a similar plea. The record sustains the State’s contention that this came about by appellant’s own request, without suggestion from the representative of the State. It is also suggested that the injuries received by the victim of the *471robbery resulted from shots fired by the said co-defendant, and not by appellant. The record indicates that appellant finds “cold comfort” from the fact so suggested. In appellant’s confession he admits that he snapped his own pistol a number of times at the man they were robbing. That appellant did not either kill or wound their victim resulted from the failure of his gun to fire, and not to lack of intent on his part.
We here copy the trial court’s conclusions in his qualification to the bill of exception under consideration.
“In refusing the Defendant’s Motion for Leave to File belatedly his proposed Motion for a New Trial, the Court did not refuse the same merely because the motion for a new trial was made more than two days after judgment; but in overruling the Defendant’s Motion for Leave to File his proposed Motion for a New Trial the Court considered all of the matters which had theretofore transpired in the proceedings in the presence of the Court, and further that the defendant, after conviction, and being fully informed as to his right to delay imposition of sentence, had expressly requested the Court to impose sentence, and further, because the Court, in looking to the proposed Motion for a New Trial which was attached as an Exhibit to the Motion for Leave to File the same, and looking also to the proposed Controverting Plea thereto, and looking also to the testimony which would have been given by the attorney Charles G. Lyman and Assistant Criminal District Attorney Jack Ross, and the statement of the testimony which attorneys stated that they expected to elicit from their respective witnesses, the Court concluded that the proposed Motion was without merit. That as to the matters therein alleged, which were non coram judici, they were immaterial and irrelevant, and as to the matters therein asserted in regard to the matters and incidents of the proceedings in the presence of the Court, they asserted no more than that the defendant did not remember or did not understand what he had waived of what he had been informed with reference to his rights, etc., and that his version thereof was at variance with the true state of affairs.”
From the entire record we are impressed with the correctness of the trial court’s conclusions.
The motion for rehearing is overruled.